Exhibit 10.4

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is made effective as of May 7, 2018
(the “Effective Date”), by and between Proteostasis Therapeutics, Inc. a
Delaware corporation, [godpuyg3u5oa000001.jpg]with its principal place of
business being 80 Guest St, Boston, MA 02135 (the “Company”) and Danforth
Advisors, LLC, a Massachusetts limited liability corporation, with its principal
place of business being 91 Middle Road, Southborough, MA 01772 (“Danforth”). The
Company and Danforth are herein sometimes referred to individually as a “Party”
and collectively as the “Parties.”

WHEREAS, the Company possesses know-how and proprietary technology related to
drug discovery and development; and

WHEREAS, Danforth has expertise in financial and corporate operations and
strategy; and

WHEREAS, Danforth desires to serve as an independent consultant for the purpose
of providing the Company with certain strategic and financial advice and support
services, as more fully described in Exhibit A attached hereto, (the
“Services”); and

WHEREAS, the Company wishes to engage Danforth on the terms and conditions set
forth herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which are hereby acknowledged, the Parties agree
and covenant as follows.

1.

Services of Consultant. Danforth will assist the Company with matters relating
to the Services. The Services are more fully described in Exhibit A attached
hereto. Danforth and the Company will review the Services on a monthly basis to
prioritize and implement the tasks listed on Exhibit A.

 

2.

Compensation for Services. In full consideration of Danforth's full, prompt and
faithful performance of the Services, the Company shall compensate Danforth a
consulting fee more fully described in Exhibit A (the “Consulting Fee”).
Danforth shall, from time to time, but not more frequently than twice per
calendar month, invoice the Company for Services rendered, and such invoice will
be paid upon fifteen (15) days of receipt. Each month the Parties shall evaluate
jointly the current fee structure and scope of Services Danforth reserves the
right to an annual increase in consultant rates of up to 4% effective January 1
of each year subject to prior written notification. Upon termination of this
Agreement pursuant to Section 3, no compensation or benefits of any kind as
described in this Section 2 shall be payable or issuable to Danforth after the
effective date of such tamination. In addition, the Company will reimburse
Danforth for reasonable out-ofpocket business expenses, including but not
limited to travel and parking, incurred by

 

1

--------------------------------------------------------------------------------

Danforth in performing the Services hereunder, upon submission by Danforth of
supporting documentation reasonably acceptable to the Company. Any such accrued
expenses in any given three (3) month period that exceed one thousand dollars
($1,000) shall be submitted to the Company for its prior written approval.

 

All Danforth invoices and billing matters should be addressed to:

Company Accounts Payable Contact:

Accounts Payable

invoicing@proteostasis.com

847-280--1054

80 Guest Street

Boston, MA 02135

 

All Company payments and billing inquiries should be addressed to:

Danforth Accounting:

Betsy Sherr

bsherr@danforthadvisors.com

(508) 277-0031

Danforth Advisors

PO Box 335

Southborough, MA 01772

 

3.

Term and Termination. The term of this Agreement will commence on the Effective
Date and will continue tlrough the anniversary of such date in the next calendar
year (the “Term”). This Agreement may be extended for an additional period by
mutual written agreement. This Agreement may be terminated by either Party
hereto: (a) with Cause (as defined below), immediately upon written notice to
the other Party; or (b) without cause [godpuyg3u5oa000002.jpg]upon sixty (30 )
days prior written notice to the other Party. For purposes of this Section 3,
“Cause” shall include: (i) a breach of the terms of this Agreement which is not
cured within thirty (30) days of written notice of such default or (ii) the
commission of any act of fraud, embezzlement or deliberate disregard of a rule
or policy of the Company.

 

4.

Time Commitment. Danforth will devote such time to perform the Services under
this Agreement as may reasonably be required.

 

5.

Place of Performance. Danforth will perform the Services at such locations upon
which the Company and Danforth may mutually agree. Danforth will not, without
the prior written consent of the Company, perform any of the Services at any
facility or in any manner that might give anyone other than the Company any
rights to or allow for disclosure of any Confidential Information (as defined
below).

 

6.

Compliance with Policies and Guidelines. Danforth will perform the Services in
accordance with all rules or policies adopted by the Company that the Company
discloses in writing to Danforth.

 

2

--------------------------------------------------------------------------------

7.

Confidential Information. Danforth acknowledges and agrees that during the
course of performing the Services, the Company may furnish, disclose or make
available to Danforth information, including, but not limited to, material,
compilations, data, formulae, models, patent disclosures, procedures, processes,
business plans, projections, protocols, results of experimentation and testing,
specifications, strategies and techniques, and all tangible and intangible
embodiments thereof of any kind whatsoever (including, but not limited to, any
apparatus, biological or chemical materials, animals, cells, compositions,
documents, drawings, machinery, patent applications, records and reports), which
is owned or controlled by the Company and is marked or designated as
confidential at the time of disclosure or is of a type that is customarily
considered to be [godpuyg3u5oa000003.jpg]confidential information (collectively
the “Confidential Information”). Danforth acknowledges that the Confidential
Information or any part thereof is the exclusive property of the Company and
shall not be disclosed to any third party without first obtaining the written
consent of the Company. Danforth further agrees to take all practical steps to
ensure that the Confidential Information, and any pan thereof, shall not be
disclosed or issued to its affiliates, agents or employees, except on like terms
of confidentiality. The above provisions of confidentiality shall apply for a
period of five (5) years.

 

8.

Intellectual Property. Danforth agrees that all ideas, inventions, discoveries,
creations, manuscripts, properties, innovations, improvements, know-how,
inventions, designs, developments, apparatus, techniques, methods, and formulae
that Danforth conceives, makes, develops or improves as a result of performing
the Services, whether or not reduced to practice and whether or not patentable,
alone or in conjunction with any other party and whether or not at the request
or upon the suggestion of the Company (all of the foregoing being hereinafter
collectively referred to as the “Inventions”), shall be the sole and exclusive
property of the Company. Danforth hereby agrees in consideration of the
Company's agreement to engage Danforth and pay compensation for the Services
rendered to the Company and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged that Danforth shall
not, without the prior written consent of the Company, directly or indirectly,
consult for, or become an employee of, any company which conducts business in
the Field of Interest anywhere in the world. As used herein, the term “Field of
Interest” shall mean the research, development, manufacture and/or sale of the
products resulting from the Company's technology. The limitations on competition
contained in this Section 8 shall continue during the time that Danforth
performs any Services for the Company,whether as a consultant, employee or
otherwise and for a period of three (3) months following the tennination of any
such Services that Danforth performs for the Company. If any part of this
section should be determined by a court of competent jurisdiction to be
unreasonable in duration, geographic area, or scope, then this Section 8 is
intended to and shall extend only for such period of time, in such area and with
respect to such activity as is determined to be reasonable. Except as expressly
provided herein, nothing in this Agreement shall preclude Danforth from
consulting for or being employed by any other person or entity.

 

3

--------------------------------------------------------------------------------

9.

Non Solicitation. All personnel representing Danforth are employees or
contracted agents of Danforth. As such, they are obligated to provide the
Services to the Company and are obligated to Danforth under confidentiality,
non-compete, and non-solicitation agreements. Accordingly, they are not
retainable as employees or contractors by the Company and the Company hereby
agrees not to solicit, hire or retain their services for so long as they are
employees or contracted agents of Danforth and for one (1) year thereafter.
Should the Company violate this restriction, it agrees to pay Danforth
liquidated damages equal to thirty percent (30%) of the employee's starting
annual base salary. for each Danforth contracted agent hired by the Company in
violation of this Agreement, plus Danforth's reasonable attorneys' fees and
costs incurred in enforcing this agreement should the Company fail or refuse to
pay the liquidated damages amount [godpuyg3u5oa000004.jpg]in full within thirty
(30) days following its violation.

 

10.

Placement Services. In the event that Danforth refers a potential employee to
the Company and that individual is hired, Danforth shall receive a fee equal to
twenty percent (20%) of the employee's starting annual base salary. This fee is
due and owing whether an individual is hired, directly or indirectly on a
permanent basis or on a contract or consulting basis by the Company, as a result
of Danforth's efforts within one (2) year of the date applicant(s) are submitted
to the Company. Such payment is due within thirty (30) days of the employee's
start date.

 

ll.

No Implied Warranty. Except for any express warranties stated herein, the
Services are provided on an “as is” basis, and the Company disclaims any and all
other watxanties, conditions, or representations (express, implied, oral or
written), relating to the Services or any part thereof. Further, in performing
the Services Danforth is not engaged to disclose illegal acts, including fraud
or defalcations, which may have taken place. The foregoing notwithstanding,
Danforth will promptly notify the Company if Danforth becomes aware of any such
illegal acts during the performance of the Services. Because the Services do not
constitute an examination in accordance with standards established by the
American Institute of Certified Public Accountants (the “AICPA”), Danforth is
precluded from expressing an opinion as to whether financial statements provided
by the Company are in conformity with generally accepted accounting principles
or any other standards or guidelines promulgated by the AICPA, or whether the
underlying financial and other data provide a reasonable basis for the
statements.

 

12.

Indemnification. Each Party hereto agrees to indemnify and hold the other Party
hereto, its directors, officers, agents and employees harmless against any claim
based upon circumstances alleged to be inconsistent with such representations
and/or warranties contained in this Agreement. Further, the Company shall
indemnify and hold hannless Danforth and any of its subcontractors against any
claims, losses, damages or liabilities (or actions in respect thereof) that
arise out of or are based on the Services performed hereunder, except for any
such claims, losses, damages or liabilities arising out of the gross negligence
or willful misconduct of Danforth or any of its subcontractors. The Company will
endeavor to add Consultant and any applicable subcontractor to its insurance
policies as additional insureds.

 

4

--------------------------------------------------------------------------------

13.

Independent Contractor. Danforth is not, nor shall Danforth be deemed to be at
any time during the term of this Agreement, an employee of the Company, and
therefore Danforth shall not be entitled to any benefits provided by the Company
to its employees, if applicable. Danforth's status and relationship with the
Company shall be that of an independent contractor and consultant. Danforth
shall not state or imply, directly or indirectly, that Danforth is empowered to
bind the Company without the Company's prior written consent. Nothing herein
shall create, expressly or by implication, a partnership, joint venture or other
association between the parties. Danforth will be solely responsible for payment
of all charges and taxes arising from his or her relationship to the Company as
a consultant.

 

14.

Records. Upon termination of Danforth's relationship with the Company, Danforth
shall deliver to the Company any property or Confidential Information of the
Company relating to the Services which may be in its possession including
products, project plans, materials, memoranda, notes, records, reports,
laboratory notebooks, or other documents or photocopies and any such information
stored using electronic medium.

 

15.

Notices. Any notice under this Agreement shall be in writing (except in the case
of verbal communications, emails and teleconferences updating either Party as to
the status of work hereunder) and shall be deemed delivered upon personal
delivery, one day after being sent via a reputable nationwide overnight courier
service or two days after deposit in the mail or on the next business day
following transmittal via facsimile. Notices under this Agreement shall be sent
to the following representatives of the Parties:

 

If to the Company:

 

Name:

Meenu Chhabra

Title:

President & Chief Executive Officer

Address:

80 Guest Street

Boston, MA 02135

Phone:

(617) 225-0096

E-mail:

If to Danforth:

meenu.chhabra@proteostasis.com

Name:

Gregg Beloff

Title:

Managing Director

Address:

91 Middle Road

Southborough, MA 01772

Phone:

(617) 686-7679

E-mail:

gbeloff@danforthadvisors.com

5

--------------------------------------------------------------------------------

16.

Assignment and Successors. This Agreement may not be assigned by a Party without
the consent of the other which consent shall not be unreasonably withheld,
except that each Party may assign this Agreement and the rights, obligations and
interests of such Party, in whole or in part, to any of its Affiliates, to any
purchaser of all or substantially all of its assets or to any successor
corporation resulting from any merger or consolidation of such Party with or
into such corporation.

 

17.

Force Majeure. Neither Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, and neither shall be deemed
in breach of its obligations, if such failure or delay is due to natural
disasters or any causes beyond the reasonable control of either Party. In the
event of such force majeure, the Party affected thereby shall use reasonable
efforts to cure or overcome the same and resume performance of its obligations
hereunder.

 

18.

Headings. The Section headings are intended for convenience of reference only
and are not intended to be a part of or to affect the meaning or interpretation
of this Agreement.

 

19.

Integration; Severability. This Agreement is the sole agreement with respect to
the subject matter hereof and shall supersede all other agreements and
understandings between the Parties with respect to the same. If any provision of
this Agreement is or becomes invalid or is ruled invalid by any court of
competent jurisdiction or is deemed unenforceable, it is the intention of the
Parties that the remainder of the Agreement shall not be affected.

 

20.

Goveming Law. This Agreement shall be govemed by and construed in accordance
with the laws of the Commonwealth of Massachusetts, excluding choice of law
principles. The Parties agree that any action or proceeding arising out of or
related in any way to this Agreement shall be brought solely in a Federal or
State court of competent jurisdiction sitting in the Commonwealth of
Massachusetts.

 

21.

Counterparts. This Agreement may be executed in counterparts, each of which will
be deemed an original, but all of which together will constitute one agreement.

 

If you are in agreement with the foregoing, please sign where indicated below,
whereupon this Agreement shall become effective as of the Effective Date.

 

DANFORTH ADVISORS, LLC

 

PROTEOSTASIS THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

 

/s/ Gregg Beloff

 

By:

 

/s/ Meenu Chhabra

 

 

 

 

 

 

 

Print Name:

 

Gregg Beloff

 

Print Name:

 

Meenu Chhabra

 

 

 

 

 

Title:

 

Managing Director

 

Title:

 

President & CEO

 

 

 

 

 

 

 

Date:

 

5/8/18

 

Date:

 

 

 

6

--------------------------------------------------------------------------------

EXHIBIT A

Description of Services and Schedule of Fees

Danforth will perform mutually agreed to finance and accounting functions which
are necessary to support the management and operations of the Company, certain
of which are set forth below.

VP of Finance Services:

 

•

Assist with the preparation of financial statement disclosures and SEC filings

 

•

Assist with the preparation and management of financial statement audit

 

•

Review systems of intemal control, proces'ses and SOPS to identify areas for
risk management and improvement

 

•

Assess the Company's implementation of Netsuite and assist with maximizing the
functionality of the implementation

 

•

Prepare detailed financial analyses, including forecasts, budgets, waterfall,
etc

 

•

Other tasks as requested and appropriate

 

•

Assist with tax returns, as appropriate

Fees:

 

VP of Finance: Sandra Zimmerman

$225/hour

 

7